 

Exhibit 10.3
 
 
[Wendy's/Arby's Group logo]
 
 
As of March 31, 2011
 
 
Brian L. Schorr
Chief Legal Officer
Trian Fund Management, L.P.
280 Park Avenue
New York, New York 10017
 
Dear Brian:
 
Wendy's/Arby's Group, Inc. (“WAG”) hereby acknowledges receipt of the letter
dated of even date herewith from Trian Fund Management, L.P. (“Trian”) regarding
Trian's disclaimer of any future right to receive fees pursuant to (i) Section
4(b) of the Agreement, dated June 10, 2009, between WAG and Trian and/or
(ii) the second sentence of Section 3 of the Liquidation Services Agreement,
dated June 10, 2009, between WAG and Trian. In addition, this letter confirms
that pursuant to Section 1 of such Liquidation Services Agreement, WAG is hereby
notifying you that it is terminating the Liquidation Services Agreement
effective as of June 30, 2011.
 
Sincerely,
 
 
/s/ Nils H. Okeson
 
Nils H. Okeson
Senior Vice President, General
Counsel and Secretary
 

 